                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 1 of 11 Page ID #:651


                                                              1    Esperanza Cervantes Anderson | SBN 197953
                                                              2    LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                                                   1037 North Allen Avenue
                                                              3    Pasadena, California 91104
                                                              4    Tel.: (626) 219-6773
                                                                   Fax: (626) 389-8911
                                                              5
                                                              6    Attorney for Plaintiff Relator
                                                                   FRANK ADOMITIS
                                                              7
                                                              8                       UNITED STATES DISTRICT COURT
                                                              9               FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                             10
E SPERANZA C ERVANTES A NDERSON




                                                             11    UNITED STATES OF AMERICA                        Case No. CV 17-06972 JGB (KKx)
                                                             12    ex rel. FRANK ADOMITIS, an
                                                                   individual,                                     Hon. Jesus G. Bernal
                                                             13
                                  P ASADENA , C ALIFORNIA




                                                                                Relator,
                                                             14                                                    NOTICE OF MOTION AND
                                                             15          v.                                        MOTION FOR ORDER
                                                                                                                   PERMITTING WITHDRAWAL
                                                             16    OJAI VALLEY COMMUNITY                           LAW OFFICE OF ESPERANZA
                                                                   HOSPITAL; DOES 1 through 20,                    CERVANTES ANDERSON;
     OF




                                                             17
                                                                   inclusive,
L AW O FFICE




                                                                                                                   MEMORANDUM OF POINTS
                                                             18                                                    AND AUTHORITIES IN
                                                                                Defendants.
                                                             19                                                    SUPPORT THEREOF
                                                                                                                   DECLARATION OF
                                                             20                                                    ESPERANZA CERVANTES
                                                             21                                                    ANDERSON
                                                             22                                                  Date:         June 7, 2021
                                                             23                                                  Time:         9:00 a.m.
                                                                                                                 Location:     Courtroom 1 via
                                                             24
                                                                                                                               telephonic hearing
                                                             25

                                                             26
                                                             27
                                                             28
                                                                                                             -1-
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 2 of 11 Page ID #:652



                                                              1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                                              2   RECORD:
                                                              3         PLEASE TAKE NOTICE that on Monday, June 7, 2021, at 9:00 a.m., or as
                                                              4   soon thereafter as counsel may be heard via telephonic hearing, in Courtroom 1 of
                                                              5   the above court, located at 3470 Twelfth Street, Riverside, California 92501,
                                                              6   Esperanza Cervantes Anderson and Law Office of Esperanza Cervantes Anderson
                                                              7   will move the court for an order permitting them to withdraw as attorneys of record
                                                              8   for Plaintiff/Relator Frank Adomitis, in the above action.
                                                              9         Pursuant to Courtroom 1’s rules located on the website for the Central
                                                             10   District of California, www.cacd.uscourts.gov:
E SPERANZA C ERVANTES A NDERSON




                                                             11                Civil matters will only he held through telephonic appearances due to
                                                             12                Covid restrictions. The Deputy Clerk will provide the phone number
                                  P ASADENA , C ALIFORNIA




                                                             13                24 hours prior to the hearing to all counsel who are listed on the docket
                                                             14                and to Relator Frank Adomitis at (909) 289-4077. All appropriate oral
                                                             15                and written communications are to be submitted to the Courtroom
                                                             16                Deputy Clerk unless counsel or parties have been expressly authorized
     OF




                                                                               to communicate with chambers.
L AW O FFICE




                                                             17
                                                             18                [Located on the Central District of California’s website, Judge’s
                                                             19                Requirements, Judge’s Procedures and Schedules, Honorable Jesus G
                                                             20                Bernal]
                                                             21         This motion is made on the grounds that there has been an irreparable break
                                                             22   in the attorney client relationship caused by conflict of interest between the parties,
                                                             23   such that Attorney cannot continue to represent either Plaintiff and Relator in this
                                                             24   matter.
                                                             25         Pursuant to Local Rule 7-3, Attorney Anderson has met and conferred with
                                                             26   Plaintiff and Relator, as well as Kent A. Kawakami, U.S. Attorney’s Office, and
                                                             27   counsel for Defendant Ojai Valley Community Hospital, d/b/a of Community
                                                             28
                                                                                                             -2-
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 3 of 11 Page ID #:653



                                                              1   Memorial Health System, Alexander S. Birkhold. Neither Defendant nor the U.S.
                                                              2   Attorney intend to oppose the motion. Plaintiff and Relator does intend to oppose
                                                              3   the motion.
                                                              4         This motion is based upon this notice of motion, the attached memorandum
                                                              5   of points and authorities, the attached declaration of Esperanza Cervantes
                                                              6   Anderson, and upon all other pleadings, papers, records and other documentary
                                                              7   materials on file herein.
                                                              8
                                                              9    DATED: March 25,             LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                                             10    2021.
E SPERANZA C ERVANTES A NDERSON




                                                                                                By: /s/Esperanza Cervantes Anderson______
                                                             11                                    Esperanza Cervantes Anderson, Esq.
                                                                                                   Attorney for Plaintiff/relator
                                                             12                                    FRANK ADOMITIS
                                  P ASADENA , C ALIFORNIA




                                                             13
                                                             14
                                                             15
                                                             16
     OF
L AW O FFICE




                                                             17
                                                             18
                                                             19

                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                             -3-
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 4 of 11 Page ID #:654



                                                              1                  MEMORANDUM OF POINTS & AUTHORITIES
                                                              2   I.    INTRODUCTION AND FACTUAL BACKGROUND.
                                                              3         This is a false claims action. Relator retained Esperanza Cervantes Anderson
                                                              4   and the Law Office of Esperanza Cervantes Anderson (“Attorney”) to represent him
                                                              5   as Relator in this case against Ojai Valley Community Hospital (“Defendant”) on
                                                              6   behalf of the United States Government. [Declaration of Esperanza Cervantes
                                                              7   Anderson (“Anderson Decl.”), ¶2.] In or about late January 2021, a permanent and
                                                              8   irreparable break in the attorney-client relationship occurred which requires the
                                                              9   withdrawal of Relator’s counsel. [Anderson Decl., ¶4.] Attorney informed Relator
                                                             10   of her inability to continue in this case on or about January 29, 2021 and again on
E SPERANZA C ERVANTES A NDERSON




                                                             11   February 9 and March 19, 2021. [Anderson Decl., ¶¶ 4 and 6.] Since Relator has
                                                             12   not obtained new counsel to replace Attorney, Attorney has no choice but to bring
                                  P ASADENA , C ALIFORNIA




                                                             13   the instant motion. [Anderson Decl., ¶4.]
                                                             14   II.   PROCEDURAL HISTORY.
                                                             15         The lawsuit was filed on September 21, 2017. [Docket No. 1.] It was related
                                                             16   to Relator’s false claims act lawsuit against San Bernardino Mountains Community
     OF




                                                                  Hospital District, Case No. 5:2017-cv-00002 (“Mountains Case”). [Docket No. 14.]
L AW O FFICE




                                                             17
                                                             18         On December 18, 2018, the U.S. Government declined to intervene in this
                                                             19   case. [Docket No. 6.] Relator served the complaint on Defendant. On July 30, 2018,
                                                             20   the Court granted Defendant’s motion to dismiss with leave to amend. [Docket No.
                                                             21   24.] On September 4, 2018, Relator filed a Second Amended Complaint (“SAC”).
                                                             22   [Docket No. 25.] On September 18, 2018, Defendant filed a motion to dismiss the
                                                             23   SAC. [Docket No. 26.] Relator filed his Opposition on October 15, 2018 (Docket
                                                             24   No. 27), and Defendant filed its Reply Brief on October 22, 2018. [Docket No. 29.]
                                                             25   Defendant’s motion was set for hearing on November 5, 2018.
                                                             26         ///
                                                             27         ///
                                                             28
                                                                                                             -4-
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 5 of 11 Page ID #:655



                                                              1         Meanwhile, on September 27, 2018, this Court dismissed the Mountains
                                                              2   Case with prejudice and entered judgment against Relator. [Anderson Decl., ¶3.]
                                                              3   Relator appealed the dismissal. [Id.] On October 31, 2018, the Court stayed the
                                                              4   instant action pending the outcome of the appeal in the Mountains Case. [Docket
                                                              5   No. 32.] On May 20, 2020, the Ninth Circuit affirmed the Court’s dismissal of the
                                                              6   Mountains Case. [Anderson Decl., ¶3.] This case has remained stayed. [Id.]
                                                              7   II.   ANALYSIS
                                                              8   A.    Withdrawal is Mandatory Where the Attorney-Client Relationship is
                                                              9         Irretrievably Broken.
                                                             10         Pursuant to Local Rule 83-2.9.2.1 an attorney may withdrawal as counsel
E SPERANZA C ERVANTES A NDERSON




                                                             11   with permission of the court for good for cause shown. Here, Attorney is limited in
                                                             12   the information that she may provide to support this motion. [Anderson Decl., ¶5.]
                                  P ASADENA , C ALIFORNIA




                                                             13   However, Attorney represents that withdrawal is mandatory, or at least permissive,
                                                             14   pursuant to California Rule of Professional Conduct 1.16. [Anderson Decl., ¶6.] As
                                                             15   a result, Attorney cannot effectively represent Relator’s interests in this matter. [Id.]
                                                             16   Under these circumstances, good cause exists to permit Attorney’s withdrawal as
     OF




                                                                  counsel. [Id.]
L AW O FFICE




                                                             17
                                                             18         The procedural stance of the case means a withdrawal will not prejudice
                                                             19   Relator. The pending motion to dismiss is fully briefed. Relator may obtain new
                                                             20   counsel to argue the motion, if he believes Attorney’s briefing was lacking.
                                                             21   Relator’s new counsel is thereafter free to litigate the case from its inception.
                                                             22         To further protect Relator, Attorney requests the Court grant Relator two
                                                             23   months after the date of the ruling on this motion before lifting the stay and
                                                             24   scheduling the hearing on Defendant’s pending motion to dismiss so that Relator
                                                             25   may find new counsel to argue the motion. United States ex rel. McNail v. Pacific
                                                             26   Retirement Services, Inc., 2019 WL 4085369 (N.D. Cal. 2019). Since the case is
                                                             27   stayed, setting the hearing at a later date will not prejudice any party.
                                                             28
                                                                                                             -5-
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 6 of 11 Page ID #:656



                                                              1   B.     Attorney Provided Plaintiff with Notice of This Motion.
                                                              2          Attorney served Relator by U.S. Mail at his home address as communicated
                                                              3   to her on March 19, 2021. [Anderson Decl., ¶ 11.] Attorney scheduled this hearing
                                                              4   to take place over 60 days from the date of service to ensure adequate notice on
                                                              5   Plaintiff. [Id.]
                                                              6   III.   CONCLUSION
                                                              7          Based on the foregoing, Esperanza Cervantes Anderson and the Law Office
                                                              8   of Esperanza Cervantes Anderson respectfully request that this Court enter an Order
                                                              9   permitting them to withdraw as attorneys of record for Plaintiff and Relator Frank
                                                             10   Adomitis, and for any other relief the Court deems just and proper.
E SPERANZA C ERVANTES A NDERSON




                                                             11
                                                             12    DATED: March 25,               LAW OFFICE OF ESPERANZA CERVANTES
                                                                                                  ANDERSON
                                  P ASADENA , C ALIFORNIA




                                                             13    2021.
                                                             14                                   By: /s/Esperanza Cervantes Anderson______
                                                                                                     Esperanza Cervantes Anderson, Esq.
                                                             15                                      Attorney for Plaintiff/relator
                                                                                                     FRANK ADOMITIS
                                                             16
     OF
L AW O FFICE




                                                             17
                                                             18
                                                             19

                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              -6-
                                                                         Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 7 of 11 Page ID #:657



                                                              1                 DECLARATION OF ESPERANZA CERVANTES ANDERSON
                                                              2           I Esperanza Cervantes Anderson, declare as follows:
                                                              3           1.     I am an attorney at law, duly authorized to practice law before all of
                                                              4   the courts of the State of California and the United States District Court for the
                                                              5   Central District of California. I am currently counsel of record for Plaintiff and
                                                              6   Relator Frank Adomitis in this matter. I am familiar with the files, pleadings, and
                                                              7   facts of this case and could and would competently testify to the following facts on
                                                              8   the basis on my own personal knowledge. I am submitting this Declaration in
                                                              9   support of my motion to be relieved as Counsel.
                                                             10           2.     Plaintiff retained me and my firm to represent him as Relator in this
E SPERANZA C ERVANTES A NDERSON




                                                             11   case against Ojai Valley Community Hospital on behalf of the United States
                                                             12   Government. I filed the instant action on September 21, 2017. The government
                                  P ASADENA , C ALIFORNIA




                                                             13   declined to intervene on December 18, 2017.
                                                             14           3.     This case was deemed related to Relator’s false claims act lawsuit
                                                             15   against San Bernardino Mountains Community Hospital District, Case No. 5:2017-
                                                             16   cv-00002 (“Mountains Case”), in which I was also counsel of record. [Docket No.
     OF




                                                                  14.] On September 27, 2018, this Court dismissed the Mountains Case with
L AW O FFICE




                                                             17
                                                             18   prejudice and entered judgment against Relator. Relator appealed the dismissal. On
                                                             19   May 20, 2020, the Ninth Circuit affirmed the Court’s dismissal of the Mountains
                                                             20   Case.
                                                             21           4.     In or about late January 2021, there was a permanent and irreparable
                                                             22   break in the attorney-client relationship which requires me to withdraw as Relator’s
                                                             23   counsel. I informed Relator of my inability to continue in this case on or about
                                                             24   January 29, 2021. I did not immediately bring this motion because I wanted to give
                                                             25   Relator an opportunity to find new counsel. Since Relator has not obtained new
                                                             26   counsel to replace me, I have no choice but to bring the instant motion.
                                                             27           ///
                                                             28
                                                                                                               -7-
                                                                          Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 8 of 11 Page ID #:658



                                                              1         5.     The attorney-client privilege severely limits the information that I may
                                                              2   provide to support this motion. If the Court wishes, I can provide more information
                                                              3   in camera.
                                                              4         6.     In the meantime, I represent that withdrawal is mandatory, or at least
                                                              5   permissive, pursuant to California Rules of Professional Conduct 1.16. I can no
                                                              6   longer effectively represent Relator’s stated interests in this matter. For this reason
                                                              7   alone, good cause exists for my withdrawal as counsel of record.
                                                              8         7.     On Friday, February 9, 2021, pursuant to Local Rule 7-3, I informed
                                                              9   Relator of the need for my withdrawal. On February 12, 2021, Relator indicated
                                                             10   that he intended to oppose my motion. I waited until March 18, 2021 to allow
E SPERANZA C ERVANTES A NDERSON




                                                             11   Relator time to find new counsel because I became aware that he was speaking with
                                                             12   another attorney. When I did not receive notice of new representation, on March 18,
                                  P ASADENA , C ALIFORNIA




                                                             13   2021, I proceeded with the preparation of this motion. On March 19, 2021, I
                                                             14   informed Relator again of my intent to withdraw. Relator again indicated that he
                                                             15   intended to oppose the motion.
                                                             16         8.     Pursuant to Local Rule 7-3, I met and conferred with counsel for
     OF




                                                                  Defendant, Alexander S. Birkhold, regarding my intent to file this motion. Mr.
L AW O FFICE




                                                             17
                                                             18   Birkhold represented that Defendant did not intend to oppose the motion.
                                                             19         9.     Pursuant to Local Rule 7-3, I met and conferred with Assistant U.S.
                                                             20   Attorney Kent Kawakami regarding my intent to file this motion. The U.S.
                                                             21   Government does not oppose the motion.
                                                             22         10.    Pursuant to Local Rule 7-3, I informed Relator of my need to file this
                                                             23   motion. Relator does not agree to my withdrawal.
                                                             24         11.    On March 25, 2021, I served Relator by U.S. Mail at the address he
                                                             25   provided on March 19, 2021. Mr. Birkhold and Mr. Kawakami were served by
                                                             26   electornic means per the CM/ECF system.
                                                             27         ///
                                                             28
                                                                                                             -8-
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 9 of 11 Page ID #:659



                                                              1         I declare, under penalty of perjury under the laws of the United States of
                                                              2   America and the State of California, that the foregoing is true and correct.
                                                              3         Executed on this 25th day of March 2021 at Pasadena, California.
                                                              4
                                                              5
                                                                                                           /s/ Esperanza Cervantes Anderson___
                                                                                                           Esperanza Cervantes Anderson
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
E SPERANZA C ERVANTES A NDERSON




                                                             11
                                                             12
                                  P ASADENA , C ALIFORNIA




                                                             13
                                                             14
                                                             15
                                                             16
     OF
L AW O FFICE




                                                             17
                                                             18
                                                             19

                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                             -9-
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 10 of 11 Page ID #:660


                                                                                                             PROOF OF SERVICE
                                                               1
                                                                           I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                                               2   and not a party to the within action, and my business address is Law Office of Esperanza Cervantes
                                                                   Anderson, 1037 N. Allen Avenue, Pasadena, California 91104 (the "business").
                                                               3
                                                                            On March 25, 2021, I served the following document(s): NOTICE OF MOTION AND
                                                               4   MOTION FOR ORDER PERMITTING WITHDRAWAL LAW OFFICE OF ESPERANZA
                                                                   CERVANTES ANDERSON; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                               5   THEREOF DECLARATION OF ESPERANZA CERVANTES ANDERSON on the interested parties
                                                                   in this action by placing a true and correct copy thereof enclosed in a sealed envelope addressed as
                                                               6   follows:
                                                               7                                    SEE ATTACHED
                                                               8
                                                               9                    BY REGULAR U.S. MAIL: I am readily familiar with the business' practice for
                                                                   collection and processing of correspondence for mailing with the United States Postal Service; such
                                                              10   correspondence would be deposited with the United States Postal Service the same day of deposit in the
E SPERANZA C ERVANTES A NDERSON




                                                                   ordinary course of business. I know that the envelope was sealed and, with postage thereon fully prepaid,
                                                              11   placed for collection and mailing on this date, following ordinary business practices, in the United States
                                                                   mail at Pasadena, California.
                                                              12
                                                                              X     BY E-MAIL: I sent a true and complete copy of the document(s) described above by
                                  P ASADENA , C ALIFORNIA




                                                              13   facsimile transmission to the e-mail addresses set forth opposite the name(s) of the person(s) set forth on
                                                                   the attached service list.
                                                              14
                                                                                    BY FEDERAL EXPRESS OVERNIGHT DELIVERY OR OTHER EXPRESS
                                                              15   OVERNIGHT SERVICE: I declare that the foregoing described document(s) was(were) deposited on the
                                                                   date indicated below in a box or other facility regularly maintained by the express service carrier, or
                                                              16   delivered to an authorized courier or driver authorized by the express service carrier to receive documents,
     OF




                                                                   in an envelope or package designated by the express service carrier with delivery fees paid or provided for,
L AW O FFICE




                                                              17   addressed to the person(s) on whom it is to be served, at the address as last given by that person on any
                                                                   document filed in the cause and served on this office.
                                                              18
                                                                                   BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the above
                                                              19   address(es).

                                                              20                    (State) I declare under penalty of perjury under the laws of the State of California that the
                                                                   foregoing is true and correct.
                                                              21
                                                                              X (Federal) I declare that I am employed in the office of a member of the bar of this court at
                                                              22   whose direction the service was made.

                                                              23           Executed on March 25, 2019 at Pasadena, California.

                                                              24
                                                                                                                                   _/s/Esperanza Cervantes Anderson_____
                                                              25                                                                   Esperanza Cervantes Anderson

                                                              26
                                                              27
                                                              28
                                                                                                                       - 10 -
                                                                          Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
                                                            Case 2:17-cv-06972-JGB-KK Document 35 Filed 03/25/21 Page 11 of 11 Page ID #:661



                                                               1                                          SERVICE LIST
                                                               2
                                                                     Alexander S. Birkhold                        Kent A. Kawakami
                                                               3     (alexander.birkhold@arentfox.com)            Kent.Kawakami@usdoj.gov
                                                                     ARENT FOX LLP                                Assistant U.S. Attorney
                                                               4     555 West Fifth Street, 48th Floor            United States Attorney's Office
                                                                     Los Angeles, California 90013-1065           Central District of California
                                                               5                                                  300 N. Los Angeles Street, No. 7516
                                                                                                                  Los Angeles, California 90012
                                                               6
                                                                     Frank Adomitis
                                                               7     (franksc@startmail.com)
                                                                     8990 19th Street, #290
                                                               8     Rancho Cucamonga, CA 91701.
                                                               9
                                                              10
E SPERANZA C ERVANTES A NDERSON




                                                              11
                                                              12
                                  P ASADENA , C ALIFORNIA




                                                              13
                                                              14
                                                              15
                                                              16
     OF
L AW O FFICE




                                                              17
                                                              18
                                                              19

                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                              - 11 -
                                                                        Ntc of Mtn and Mtn to Permit Withdrawal of Attorney; Memo. Ps & As; Declaration
